        Case 1:16-cr-00064-LAP Document 494 Filed 12/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                   16 Cr. 64 (LAP)
               -against-
                                                        ORDER
THOMAS ABREU,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

       Before the Court is Defendant Thomas Abreu’s pro se submission

dated September 15, 2020 (Proffer of Objection, dated Sept. 15,

2020 [dkt. no. 491]).        That submission lodges objections to the

Court’s Order, dated August 18, 2020, concluding that Mr. Abreu’s

state and federal sentences should run consecutively (Order, dated

Aug. 18, 2020 [dkt. no. 490]) in response to an inquiry from the

Bureau of Prisons about whether Mr. Abreu’s state and federal

sentences should run concurrently or consecutively (Letter from

John O’Brien, dated July 21, 2020 [dkt. no. 490]).           The Government

responded to Mr. Abreu’s September 15, 2020 submission by letter

on October 16, 2020 (Letter from Audrey Strauss, dated Oct. 16,

2020 [dkt. no. 492].)

       In    his   submission,       Mr.   Abreu   recites   a   variety   of

constitutional principles and sections of the United States Code

that    he    believes     warrant     the   Court’s   alteration    of    its

determination that his state and federal sentences should run
         Case 1:16-cr-00064-LAP Document 494 Filed 12/01/20 Page 2 of 2



consecutively.        As   the   Government   points    out,   however,   the

statutory mechanisms available to Mr. Abreu for seeking such relief

are 18 U.S.C §3582 and 28 U.S.C §2255, which provide the procedure

and grounds for modification of a term of imprisonment.                   Mr.

Abreu’s submission does not cite either statute or set forth a

colorable claim that the Court should amend the Judgement imposing

Mr. Abreu’s term of imprisonment (Judgment, dated Mar. 3, 2017,

[dkt. no. 328]) or its determination that this sentence should run

consecutively to his state sentence.

     Accordingly, Mr. Abreu’s request [dkt. no. 491] to amend the

Judgment imposing his term of imprisonment is DENIED, and his

federal sentence will run consecutively to his state sentence for

the reasons set forth in the Court’s August 18, 2020 Order [dkt.

no. 490].

     The Clerk of the Court is respectfully directed to mail a

copy of this order to: (1) Mr. Abreu; and (2) Mr. John O’Brien of

the Bureau of Prisons Designation and Sentence Computation Center

located at U.S. Armed Forces Reserve Complex, 346 Marine Forces

Drive, Grand Prairie, Texas 75051.

SO ORDERED.

Dated:       New York, New York
             December 1, 2020            ____________________________
                                         LORETTA A. PRESKA
                                         Senior United States District Judge
